PER CURIAM.
This is a motion for appeal from a judgment awarding cross-plaintiff $900 damages against defendants arising out of an automobile accident.
Defendants admittedly were negligent in creating an icy condition on a street. Plaintiff’s automobile slipped on the ice and collided with an oncoming vehicle. Defendants contend the plaintiff was negligent as a matter of law. This contention is effectively answered in Tente v. Jaglowicz, 241 Ky. 720, 44 S.W.2d 845, and Atlantic Greyhound Corp. v. Franklin, 301 Ky. 867, 192 S.W.2d 753.
The motion for appeal is denied, and the judgment stands affirmed.